Citation Nr: 0602441	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  05-12 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the appellant's substantive appeal of the denial of 
VA death pension benefits was timely filed.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2004 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

On her April 2005 substantive appeal, the appellant requested 
a hearing before a video conference before the Board.  A 
video conference hearing was subsequently scheduled for 
January 2006.  However, prior to the hearing, she submitted a 
statement indicating that she declined to have a video 
conference hearing and instead wanted a personal hearing 
before a traveling Member of the Board sitting at the RO.  As 
hearings before the Board sitting at the RO are scheduled by 
the RO, a remand is required.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

The appellant should be scheduled for a 
Board hearing at the RO in accordance 
with applicable procedures.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

